Mr. Justice Paxsox
delivered the opinion of the court, May 25th, 1885.
The report of a Master upon questions of fact, approved, by the court below, will not as a general rule be set aside by this court. But when the questions decided are inferences from clearly proved facts, or conclusions from reasoning, the report has not the same weight: Phillip’s Appeal, 18 P. F. S., 130; Sproull’s Appeal, 21 Id., 137; Moyer’s Appeal, 27 Id., 482; Hindman’s Appeal, 4 Norris, 467.
The learned Auditor has found that there was no contract between the appellants and Mrs. Margaret Schuyler. Yet the witness, H. L. Cake, who was called by the appellants, distinctly proved that a contract was made by him as the agent of the appellants, with Mrs. Schuyler, by which the latter agreed to pay appellants the sum of $2.50 per week for her board. We need not repeat what the witness said, as it is not *68disputed that he so testified. Nor was his testimony contradicted. The Auditor, however, disregarded this evidence, and as before stated, found the fact the other way. Was he justified in doing so under the circumstances?
If the credibility of the witness had been attacked, or the Auditor had found he was not a credible witness for any sufficient reason, we would not have felt at liberty to disturb his finding. But he has given other reasons for his conclusions and they are not satisfactory. One is that there was no evidence except that of the witness himself that he was acting for the appellants. The contract was oral, and the evidence of the agent as to his authority was sufficient. Besides, the appellants acted under the contract and are now claiming under it. Surely this is sufficient evidence of authority in the agent. It amounts to ratification. Another reason is that neither of the appellants was named in the conversation which occurred at the time of making the contract, and that the appellants were in the house at the time and might have made it themselves. The witness however, referred to the appellants as his sisters, and there can be no possible doubt as to who he meant. That they were 'conveniently at hand and might hav.e engaged in the conversation has no weight; the3r may have had their own reasons for not doing so. That Mr. Cake did not formally state to Mrs. Schuyler that he was acting as agent for his sisters is equalty unimportant. There is no room for any misunderstanding upon this point, particularly in view of the evidence that what was agreed to be furnished was furnished for years by the appellants. But the greatest stress was laid upon a letter written by the witness to Col. Frick, in March 1881, in which letter he says “that up until the time Mrs. Schuyler came from Pottsville (March 8d, 1880) my sisters have made no charge against her ” &c. This letter was written about seven 3'ears after the contract was made. It does not purport to be written for or on account of the appellants, or by their authority, or even with their knowledge. Yet the Auditor with a strange in consisten 03s holds the appellants responsible for the admissions contained in this letter, because Col. Cake was appellant’s agent, while he discredits his agency in the making of the contract. The Auditor was wrong in both conclusions. While we regard the evidence sufficient to establish' the agency so far as the contract is concerned, it by no means follows that his principals would be bound by his statements in a letter, written several years thereafter, to a stranger to the transaction, and without the knowledge of the appellants. The doctrine of agency has never been carried to such a length as this. Aside from this, when Mr. Cake was asked the question whether this letter was *69written by authority of the appellants, the counsel for the appellees objected, and the evidence was excluded, although for what legal reason is not clear. He was allowed to say enough, however, in explanation of the letter, to show the strong probability that it was written of his own motion, and to serve a purpose. Under these circumstances the statement contained therein that the appellants had made no charge for Mrs. Schuyler’s board up to a certain period, was of little value to contradict the witness, and oi. no value whatever as an answer to the claim of the appellants.
The court below sustained the finding of the Master that there was no contract, but being of opinion that there was sufficient evidence to justify a recovery upon a quantum meruit, sent the case back to the Master Cor a re-hearing. The Master found that 81-50 per week was ample compensation for the board furnished. This sum does not seem extravagant in view of the fact that during a considerable portion of the time it included the board of a servant. The court, however, was of opinion that 82 per week should have been allowed, and the heirs agreed to this sum for the time for which a recovery was permitted.
We are of opinion that the contract for $2.50 per week was sufficiently established, and that the appellants should be allowed this amount for so much of the time as is not covered by the Statute of Limitations.
The decree is reversed at the costs of the appellees, and it is ordered that distribution be made accordingly.